Lundberg Stratton, J.,
concurring.
{¶ 2} Defendant-appellee, Iran Mayfield, was indicted on one count of domestic violence in violation of R.C. 2919.25(A) against his wife, Betsy Mayfield. Initially, Mayfield pled not guilty to the charge. On the day set for trial, Mayfield entered a plea of no contest. The trial court allowed the state to recite the facts relating to the crime charged.
{¶ 3} Upon defense counsel’s request, the court permitted Mayfield to make a statement. Mayfield informed the court that he had not touched his wife. The trial court then invited Mrs. Mayfield to make a statement. She essentially recanted her prior allegation of domestic violence against the defendant, stating that Mayfield did not hit her that day, did not touch her, and did not try to harm her in any way. Although she had given a contradictory statement to the police immediately after the incident, the prosecution was given no opportunity to present that statement or to cross-examine Mrs. Mayfield. The trial court then immediately found Mayfield not guilty of domestic violence. The state filed a notice of appeal.
{¶ 4} The Court of Appeals for Cuyahoga County held that R.C. 2945.67 barred the state from appealing. Because the trial court accepted Mayfield’s no-contest plea and then found him not guilty, the appellate court concluded that this was a final verdict, and the state was statutorily precluded from appealing that verdict. *1241{¶ 5} The majority today dismisses this appeal as having been improvidently accepted. I concur in this decision only because the state did not immediately object to the trial judge’s failure to follow our court’s decision in State v. Bird (1998), 81 Ohio St.3d 582, 692 N.E.2d 1013. The prosecution should have entered an objection and requested the court to reject the no-contest plea and to proceed to trial, as the defendant was now denying the very facts to which he just pled no contest. Although I concur in the majority’s decision for that reason, I write separately to underscore that trial courts should not view our decision today as any implicit approval of the trial court’s failure to follow State v. Bird.
{¶ 6} In examining the merits of the case, the trial court initially concluded that the indictment alleged sufficient facts when the court accepted Mayfield’s no-contest plea. However, the court then, after accepting the plea, allowed Mayfield to conduct what amounted to a mini-trial, with Mayfield and Mrs. Mayfield disputing the very facts to which Mayfield had just pled no contest.
{¶ 7} In State v. Bird, 81 Ohio St.3d 582, 692 N.E.2d 1013, syllabus, this court held that, upon receipt of a no-contest plea, a trial court must find a defendant guilty of the charged offense if the indictment alleges sufficient facts to state a felony offense. Further, in State ex rel. Stern v. Mascio (1996), 75 Ohio St.3d 422, 424, 662 N.E.2d 370, we held that “[t]he procedure specified in Crim.R. 11(C) does not envision an affirmative-defense hearing or mini-trial.” Thus, the Mascio court concluded that “[although the trial court retains discretion to consider a defendant’s contention that the admitted facts do not constitute the charged offense, the defendant who pleads no contest waives the right to present additional affirmative factual allegations to prove that he is not guilty of the charged offense.” Id.
{¶ 8} In my view, the facts indicate that the trial judge went beyond merely determining whether the facts alleged in the indictment were sufficient to justify the conviction of the offenses charged. The prosecution should have entered an objection and requested that the court reject the no-contest plea and allow the parties to proceed to trial if the defendant denied the very facts of the charge to which he had just pled no contest.
{¶ 9} Therefore, I concur in the majority’s decision to dismiss this case as having been improvidently accepted, but I reiterate that my dismissal does not amount to a stamp of approval of the trial court’s failure to follow State v. Bird.